Title: To George Washington from Arthur St. Clair, c.18–25 May 1796
From: St. Clair, Arthur
To: Washington, George


        c.18–25 May 1796. “As I feel myself under sensible obligations for the confidence you have always reposed in me, it would be a want of candor and an ill-return if I did not inform you that I have been very much disgusted for a considerable time, and in consequence of treatment from some of the departments, which I persuade myself has never come to your knowledge, but which made such an impression upon me as to determine me to retire from all public service; a resolution which was not carried into immediate execution only from the consideration that it might be construed into ingratitude and disrespect to you, and that the wretched situation of my affairs did not admit of it being carried into immediate execution. That derangement in which they have been, and still are, has been produced by that very conduct of the departments, and the foolish, unbounded confidence I had in the honor and integrity of the Government.”
        
        Complains that although he was superintendent of Indian affairs and known to the Indians as such, “for a very long time I have never been made acquainted with any thing respecting them; numbers of them have been called to the seat of Government from time to time, by persons employed by the Secretary of War, without the slightest intimation to me. Persons have been sent to reside among them, in public characters, without my knowledge or concurrence, and who never thought proper to have the smallest communication with me.” Defends his earlier negotiations with the Northwest Indians as avoiding war “when they were united and prepared for it,” allowing divisions that would prevent their cooperation in the later “unavoidable” war. “The share I had in prosecuting that war, when it did supervene, although very unfortunate, I have no cause to be ashamed of, though the consequences to me have been the same as if the sinister events of it had been produced by my misconduct.” When negotiations ended the war, he, the superintendent of Indian affairs, learned of them only through a newspaper printing of Gen. Anthony Wayne’s proclamation “commanding the people in my government to abstain from hostilities,” a proclamation that should have issued through St. Clair as territorial governor. Since then the War Department had issued orders embodying militia “after they had been disbanded by my orders, without the least intimation to me.”
        St. Clair’s Indian negotiations “involved considerable expense,” and the presents for the Indians “were obtained on my private credit.” Despite Secretary of the Treasury Alexander Hamilton’s assurances that the accounts seemed reasonable, the comptroller “raised an infinity of objections” and insisted that St. Clair apply to Congress, where “so much of them” were rejected “as to leave me saddled with a debt of upwards of six thousand dollars.” To raise the money, St. Clair sacrificed “an estate for which the day before I would not have taken twenty-four thousand dollars.”
        The new land law assigned to the territorial governor “new duties” that “must be attended with considerable expense,” for which “no provision” had been made. Moreover, the British surrender of army posts, “which will soon take place,” would require the governor to “visit them and set the civil government in motion. That can not be done without a very heavy expense.” Detroit, in particular, “is the most expensive place in the world,

and to give such impressions as ought to be given on the introduction of a new government over new subjects cannot be done without considerable expense. I am now poor, very poor, and were it proper, which it is not, can not make them from my own funds, and no provision is made for that purpose; besides, I have too much experience of the disposition of Congress and the officers to run any risks of that nature again.”
        St. Clair’s visit to Philadelphia “was rendered necessary by the comptroller, to obtain compensation for my horses.” He needed the money because of difficulties in settling his accounts from the 1791 campaign.
      